IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NATIONWIDE MUTUAL INSURANCE                : No. 527 MAL 2019
COMPANY, HARLEYSVILLE WORCESTER            :
INSURANCE COMPANY, AND                     :
HARLEYSVILLE PREFERRED                     : Petition for Allowance of Appeal
INSURANCE COMPANY,                         : from the Order of the Superior Court
                                           :
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
TONY DOMIANO AUTO DEALERSHIPS,             :
INC., JILL SPARKS, ANNE TRAPPER,           :
ANTHONY J. BROWN, RICHARD E.               :
WALLACE, AND JOHN TANIS,                   :
ADMINISTRATOR OF THE ESTATE OF             :
ELEANOR TANIS, ON BEHALF OF                :
THEMSELVES AND ALL OTHERS                  :
SIMILARLY SITUATED, AND DENNIS             :
ROSS, JESSICA LEONARD, CLYDE               :
BRZENSKI, ANNA GERHARD AND                 :
JOSEPH SKORETS, INDIVIDUALLY AND           :
ON BEHALF OF ALL OTHERS SIMILARLY          :
SITUATED,                                  :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of March, 2020, the Petition for Allowance of Appeal is

DENIED.